OPINION — AG — **** ESEA FUNDING — EXAMINATIONS **** THE PROVISIONS OF 20 U.S.C. § 1232(H), AS AMENDED IN 1978, DO PRECLUDE THE STATE EDUCATIONAL AGENCIES RECEIVING ESEA FUNDING FROM REQUIRING A STUDENT, AS A PART OF A EDUCATIONAL PROGRAM, TO SUBMIT TO PSYCHIATRIC OR PSYCHOLOGICAL EXAMINATION, TESTING OR TREATMENT, IN WHICH THE PRIMARY PURPOSE IS TO REVEAL INFORMATION IN THE SEVEN SPECIFIED AREAS.  HOWEVER, A SCHOOL MAY CONDUCT PSYCHOLOGICAL OR PSYCHIATRIC EXAMINATION, TESTING OR TREATMENT WHERE A PARENT REQUESTS THAT THE SCHOOL CONDUCT EXAMINATION, TESTING OR TREATMENT ON HIS CHILD. ALSO, WHERE SCHOOL AUTHORITIES, BELIEVING SUCH TESTING OR TREATMENT IS NECESSARY FOR THE CHILD, FULLY AND COMPLETELY DISCLOSE THE NATURE, PURPOSE AND CONTENT OF SUCH EXAMINATION, TESTING OR TREATMENT TO THE PARENTS, REQUEST THEIR CONSENT AND RECEIVE WRITTEN CONSENT AND RECEIVE WRITTEN PERMISSION FROM THE PARENTS TO CONDUCT SUCH TESTING OR TREATMENT. TO THE EXTENT THAT THE VIEWS EXPRESSED IN OPINION NO. 78-122 ARE INCONSISTENT WITH THE 1978 HATCH AMENDMENT TO 20 U.S.C. § 122(H), OPINION NO. 78-122 IS HEREBY WITHDRAWN. CITE: OPINION NO. 77-234, OPINION NO. 78-122, 70 O.S. 1976 Supp., 1210.275 [70-1210.275] (JOHN F. PERCIVAL)